¶33 (concurring) — I write separately to indicate that although I fully concur with Justice Madsen’s conclusion that it is lawful for two or more cities to agree that one of the cities will provide municipal court services for another city, I encourage the legislature to consider eliminating legislative authorization for this practice. While I am generally loath to set forth my own views on what may appear to be entirely a matter of public policy, I do so because the issue we are talking about relates to the administration of justice. This is a subject upon which judges and justices have historically made their views known to the legislature.
Alexander, C.J.
¶34 The principal reason I think that it is unwise for one city to provide municipal court services for another city or cities is that this practice has the capacity to cause consid*283erable inconvenience to the public. While I recognize that the cities of Clyde Hill, Medina, and the town of Yarrow Point are in close proximity to the city of Kirkland, there appears to be no legal impediment to cities that are separated by greater distances from entering into an agreement similar to those with which we are here confronted. If this were to occur, many, if not most, persons wishing to appear before the court in response to a charge that they violated a municipal ordinance of the charging city would be seriously inconvenienced in having to travel that great distance to conduct a defense against the charge. Indeed, the inconvenience might be so great as to inhibit a party from defending against the charge entirely.
¶35 While the practice that allows a city to contract with another city for municipal court services may be viewed by some as a legitimate cost savings or efficiency measure, it does not, in my view, serve the public well and, in effect, taxes a portion of the public in order to achieve any cost savings. More importantly, it has the capacity to impede the quest for justice and, thereby, reduces the public’s respect for its justice system.
Bridge, J., concurs with Alexander, C.J.